DETAILED ACTION
This Office Action is in response to application 16/930931 filed on 07/16/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Electronic Communications
The examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (US 2020/0034462) in view of Al Reza et al. (US 2019/0129739).
Regarding claim 1, Narayanasamy disclosed:
A system comprising: a central computational instance configured to provide a service to a plurality of computational instances of the system, wherein the service is associated with configurations respectively corresponding to the computational instances (Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraph 70, VM architecture includes a VM instance in a configuration); 
a computational instance of the plurality of computational instances, wherein the computational instance is dedicated to a managed network and stores a synchronization history specifying information that was synchronized between the computational instance and the central computational instance (Paragraphs 51-52, synchronizing VEIDs (virtual entity IDs). Paragraph 54, when a cluster synchronization is performed at the centralized access point, a merged identifier mapping table is generated and stored (i.e., synchronization history) in the centralized identifier mapping repository. The data from each of the cluster specific instances of the identifier mapping table is aggregated in a database table with an additional cluster column. Paragraph 57, multiple tiers of storage include storage that is accessible through a network (i.e., managed network). Figure 6, showing the merged identifier mapping table and the information that was synchronized); and 
one or more processors configured to: receive a configuration of the service into the computational instance, wherein the configuration was received from a non-production computational instance of the plurality of computational instances, wherein the non-production computational instance is also dedicated to the managed network (Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)); 
(Paragraph 54, centralized entity identifier synchronization includes aggregating in a database table with an additional cluster column. The cluster column indicates the subsystem associated with the particular identifier mapping data. The centralized access point uses the identifier keys (i.e., synchronization identifier) to synchronize, merge, and track the VEIDs from multiple resource subsystems).
While Narayanasamy disclosed synchronization identifiers (see above), Narayanasamy did not explicitly disclose determine that the synchronization identifier does not exist in the synchronization history; and in response to determining that the synchronization identifier does not exist in the synchronization history, transmit, to the service provided by the central computational instance, the configuration, and add, to the synchronization history, the synchronization identifier.
However, in an analogous art, Al Reza disclosed determine that the synchronization identifier does not exist in the synchronization history (Paragraph 13, storing a historical snapshot of a VM. If a new ID (i.e., synchronization identifier) does not correspond to a newly created VM (i.e., does not exist), then identifying an existing VM Group (VMG) for the existing VM);
in response to determining that the synchronization identifier does not exist in the synchronization history, transmit, to the service provided by the central computational instance, the configuration, and add, to the synchronization history, the synchronization identifier (Paragraph 13, the VMG object is used to determine one or more snapshot histories of historical snapshots associated with the IDs. Paragraphs 29-30, the historical snapshots include unifying backup services, metadata dedup, replication engine, and indexing engine for list VMs for tracking (i.e., configurations). Paragraph 68, adding the new ID to the existing VMG object, thereby holding identifiers the newly created VM and the existing VM together in a single object (i.e., synchronizing)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy and Al Reza because the references involve virtual machines operating on managed networks, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adding of the synchronization identifier of Al Reza with the teachings of Narayanasamy in order to optimize storage utilization (Al Reza, Paragraph 32).
	Regarding claims 11, 20, the claims are substantially similar to claim 1. Claim 20 recites an article of manufacture including a non-transitory computer-readable medium (Narayanasamy, Paragraph 74, computer readable medium). Therefore, the claims are rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Narayanasamy and Al Reza disclosed:
wherein the central computational instance and the computational instance utilize separate sets of computational resources of the system (Narayanasamy, Figure 6, showing the different clusters having different mapping tables with different IDs).
Regarding claims 3, 12, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al Reza disclosed:
(Narayanasamy, Paragraph 30, the identifier key and the generated VEIDs are stored in an identifier mapping table to associate the identifier key to the VEIDs).
Regarding claims 4, 13, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al-Reza disclosed:
wherein receiving the configuration of the service into the computational instance does not cause any changes to the synchronization history (Narayanasamy, Paragraph 53, Figure 6, showing that the information about the synchronization history does not change, as the idKey, cluster, id001, and id002 is the same information).
Regarding claims 5, 14, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al-Reza disclosed:
further comprising: a non-production central computational instance configured to provide a non-production version of the service to a plurality of non-production computational instances of the system, wherein the non-production version of the service is associated with non-production versions of the configurations respectively corresponding to non-production computational instances (Narayanasamy, Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraph 70, VM architecture includes a VM instance in a configuration from the virtual disk configuration manager (i.e., non-production)), and 
wherein the one or more processors are configured to, before receiving the configuration of the service into the computational instance: transmit a non-production version of the configuration to the non-production version of the service provided by the non-production central computational instance (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901); 
write, to the non-production version of the configuration, the synchronization identifier (Narayanasamy, Paragraph 30, the identifier key and the generated VEIDs are stored in an identifier mapping table to associate the identifier key to the VEIDs); and
transmit, to the computational instance and as the configuration, a copy of the non-production version of the configuration (Al Reza, Paragraph 9, VM replication by creating a copy of the source VM and putting the copy on target storage).
For motivation, please refer to claims 1, 11. 
Regarding claims 6, 15, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al Reza disclosed:
wherein the one or more processors are configured to, before receiving the configuration of the service into the computational instance: transmit a non-production version of the configuration to the service provided by the central computational instance (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901); 
write, to the non-production version of the configuration, the synchronization identifier (Narayanasamy, Paragraph 30, the identifier key and the generated VEIDs are stored in an identifier mapping table to associate the identifier key to the VEIDs); and 
transmit, to the computational instance and as the configuration, a copy of the non-production version of the configuration (Al Reza, Paragraph 9, VM replication by creating a copy of the source VM and putting the copy on target storage).
For motivation, please refer to claims 1, 11. 
Regarding claims 9, 17, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al Reza disclosed:
further comprising: a second computational instance of the plurality of computational instances, wherein the second computational instance is dedicated to a second managed network and stores a second synchronization history defining information that was synchronized between the second computational instance and the central computational instance (Narayanasamy, Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraphs 51-52, synchronizing VEIDs (virtual entity IDs). Paragraph 54, when a cluster synchronization is performed at the centralized access point, a merged identifier mapping table is generated and stored (i.e., synchronization history) in the centralized identifier mapping repository. The data from each of the cluster specific instances of the identifier mapping table is aggregated in a database table with an additional cluster column. Paragraph 57, multiple tiers of storage include storage that is accessible through a network (i.e., managed network). Figure 6, showing the merged identifier mapping table and the information that was synchronized. Paragraph 70, VM architecture includes a VM instance in a configuration), and 
wherein the one or more processors are further configured to: receive a second configuration of the service into the second computational instance, wherein the second configuration was received from a second non-production computational instance of the plurality of computational instances, wherein the second non-production computational instance is also dedicated to the second managed network (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)); 
read, from the second configuration, a second synchronization identifier (Narayanasamy, Paragraph 54, centralized entity identifier synchronization includes aggregating in a database table with an additional cluster column. The cluster column indicates the subsystem associated with the particular identifier mapping data. The centralized access point uses the identifier keys (i.e., synchronization identifier) to synchronize, merge, and track the VEIDs from multiple resource subsystems); 
determine that the second synchronization identifier does not exist in the second synchronization history (Al Reza, Paragraph 13, storing a historical snapshot of a VM. If a new ID (i.e., synchronization identifier) does not correspond to a newly created VM (i.e., does not exist), then identifying an existing VM Group (VMG) for the existing VM); and 
in response to determining that the second synchronization identifier does not exist in the second synchronization history, transmit the second configuration to the service provided by the central computational instance (Al Reza, Paragraph 13, the VMG object is used to determine one or more snapshot histories of historical snapshots associated with the IDs. Paragraphs 29-30, the historical snapshots include unifying backup services, metadata dedup, replication engine, and indexing engine for list VMs for tracking (i.e., configurations). Paragraph 68, adding the new ID to the existing VMG object, thereby holding identifiers the newly created VM and the existing VM together in a single object (i.e., synchronizing)).
For motivation, please refer to claims 1, 11. 
Regarding claims 10, 18, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al Reza disclosed:
further comprising: a second computational instance of the plurality of computational instances, wherein the second computational instance is dedicated to a second managed network and stores a second synchronization history defining information that was synchronized between the second computational instance and the central computational instance (Narayanasamy, Paragraph 40, multiple instances of a given service call (i.e., service). Paragraph 51, a centralized access point (i.e., central computational instance) is implemented to manage multiple subsystems (i.e., plurality of computational instances) from a single interface. Paragraphs 51-52, synchronizing VEIDs (virtual entity IDs). Paragraph 54, when a cluster synchronization is performed at the centralized access point, a merged identifier mapping table is generated and stored (i.e., synchronization history) in the centralized identifier mapping repository. The data from each of the cluster specific instances of the identifier mapping table is aggregated in a database table with an additional cluster column. Paragraph 57, multiple tiers of storage include storage that is accessible through a network (i.e., managed network). Figure 6, showing the merged identifier mapping table and the information that was synchronized. Paragraph 70, VM architecture includes a VM instance in a configuration), and 
wherein the one or more processors are further configured to: receive a second configuration of the service into the second computational instance, wherein the second configuration was received from a second non-production computational instance of the plurality of computational instances, wherein the second non-production computational instance is also dedicated to the second managed network (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)); 
read, from the second configuration, a second synchronization identifier (Narayanasamy, Paragraph 54, centralized entity identifier synchronization includes aggregating in a database table with an additional cluster column. The cluster column indicates the subsystem associated with the particular identifier mapping data. The centralized access point uses the identifier keys (i.e., synchronization identifier) to synchronize, merge, and track the VEIDs from multiple resource subsystems); 
(Al Reza, Paragraph 13, storing a historical snapshot of a VM. If a new ID (i.e., synchronization identifier) does not correspond to a newly created VM (i.e., does not exist), then identifying an existing VM Group (VMG) for the existing VM); and 
in response to determining that the second synchronization identifier does not exist in the second synchronization history, remove the second configuration identifier from the second configuration (Al Reza, Paragraph 41, VMs extracting their snapshots based on the snapshot history).
For motivation, please refer to claims 1, 11. 
Regarding claim 19, the limitations of claim 11 have been addressed. Narayanasamy and Al Reza disclosed:
wherein the configuration was received from a non-production computational instance of the plurality of computational instances, and wherein the non-production computational instance is also dedicated to the managed network (Narayanasamy, Paragraph 70, VM includes a configuration from the virtual disk configuration manager (i.e., non-production). Figure 9A showing the controller virtual machine instance 930, which includes the configuration 901 connected to the internet 948 (i.e., managed network)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (US 2020/0034462) in view of Al Reza et al. (US 2019/0129739) and Abbott et al. (US 2019/0165957).
Regarding claim 7, the limitations of claim 1 have been addressed. Narayanasamy and Al Reza did not explicitly disclose:
wherein the synchronization identifier is a randomly-generated bitstring of at least 32 bits.
However, in an analogous art, Abbott disclosed wherein the synchronization identifier is a randomly-generated bitstring of at least 32 bits (Paragraph 24, the first random number K(N) is a bitstring of 32 to 64 bits).
One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy and Al Reza with Abbott because the references involve virtualization, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the randomly generated bitstring of Abbott with the teachings of Narayanasamy and Al Reza in order to authenticate requests (Abbott, Paragraph 46).

Claims 8, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (US 2020/0034462) in view of Al Reza et al. (US 2019/0129739) and Patel et al. (US 2021/0097168).
Regarding claims 8, 16, the limitations of claims 1, 11, have been addressed. Narayanasamy and Al Reza did not explicitly disclose:
wherein the service is a machine-learning-based search service, and wherein the configuration defines one or more of a dictionary, a list of terms and associated synonyms, or database tables for use by the machine-learning-based search service.
(Paragraph 28, virtual machines utilizing machine learning models that include digital dictionaries).
One of ordinary skill in the art would have been motivated to combine the teachings of Narayanasamy and Al Reza with Patel because the references involve virtualization, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning service of Patel with the teachings of Narayanasamy and Al Reza in order to improve the security, reliability, and usability of computing systems (Patel, Paragraph 1).


Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443